ITEMID: 001-90274
LANGUAGEISOCODE: ENG
RESPONDENT: SRB
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF STANKOVIC v. SERBIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: András Sajó;Françoise Tulkens;Ireneu Cabral Barreto;Nona Tsotsoria;Vladimiro Zagrebelsky
TEXT: 5. The applicant was born in 1949 and lives in Mionica.
6. The facts of the case, as submitted by the parties, may be summarised as follows.
7. On 7 November 2001 the applicant, a bus conductor, was dismissed by his employer, “Lasta Strela”, a transportation company based in Valjevo.
8. On 24 December 2001 he filed a claim with the Municipal Court in Valjevo (“the Municipal Court”), seeking reinstatement and payment of salary arrears.
9. Following a remittal of 14 April 2003, the next hearing in the case was scheduled by the Municipal Court for 27 September 2004.
10. Of the nine separate hearings scheduled between 27 September 2004 and 26 January 2006, it would appear that four were adjourned whilst five were held. As regards the former, two hearings were adjourned because the respondent and/or several witnesses had not been duly summoned and the other two because witnesses, of whom two were proposed by the applicant, had, though duly summoned, failed to appear in court (for which omission they were ultimately fined).
11. On 27 January 2006 the Municipal Court ruled against the applicant.
12. On 25 April 2006 the applicant was served with this judgment.
13. On 3 May 2006 the applicant filed an appeal with the District Court in Valjevo (“the District Court”).
14. On 18 December 2006 the District Court returned the case file to the Municipal Court, requesting it to submit certain missing documents.
15. On 29 March 2007 the District Court upheld the judgment rendered at first instance.
16. On 3 April 2008 the Supreme Court rejected the applicant’s appeal on points of law (revizija).
17. Article 122 § 3 provided that all employment-related disputes were to be resolved by the courts within a period of 6 months from the date of institution of the proceedings.
18. This Act entered into force on 23 March 2005 and thereby repealed the Labour Act 2001.
19. The text of Article 195 § 3 of the Labour Act 2005 corresponds to Article 122 § 3 of the Labour Act 2001.
VIOLATED_ARTICLES: 6
